— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Gubbay, J.), imposed March 21, 2013, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s valid waiver of his right to appeal precludes *794review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Ramos, 7 NY3d 737, 738 [2006]). Eng, EJ., Dillon, Austin, Sgroi and Maltese, JJ., concur.